Exhibit10.16 Summary of New Jersey Resources Corporation Non-Employee Director Compensation Annual Retainer Fee: (effective November 14, 2007) $30,000 cash (paid quarterly) 800 shares of NJR Common Stock (paid annually) Lead Non-Management Director Fee: $10,000 Annual Retainer for Committee Chairs: Audit Committee Chair: $10,000 Executive Committee Chair: $10,000 Financial Policy Committee Chair: $5,000 Leadership Development and Compensation Committee Chair: $5,000 Nominating/Corporate Governance Committee Chair: $5,000 Committee Meeting Fees: $1,500 per meeting attended
